Name: 91/121/EEC: Council Decision of 25 February 1991 concerning the conclusion of a Cooperation Agreement between the European Economic Community and the Swiss Confederation on a European Stimulation Plan for Economic Science (SPES)
 Type: Decision
 Subject Matter: European construction;  humanities;  research and intellectual property;  Europe
 Date Published: 1991-03-07

 Avis juridique important|31991D012191/121/EEC: Council Decision of 25 February 1991 concerning the conclusion of a Cooperation Agreement between the European Economic Community and the Swiss Confederation on a European Stimulation Plan for Economic Science (SPES) Official Journal L 061 , 07/03/1991 P. 0025COUNCIL DECISION of 25 February 1991 concerning the conclusion of a Cooperation Agreement between the European Economic Community and the Swiss Confederation on a European Stimulation Plan for Economic Science (SPES) (91/121/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Economic Community, and in particular Article 130q (2) thereof,Having regard to the proposal from the Commission (1),In cooperation with the European Parliament (2),Having regard to the opinion of the Economic and Social Committee (3),Whereas by Decision 89/118/EEC (4), the Council adopted a European Stimulation Plan for Economic Science (1989 to 1992); whereas Article 5 of this Decision authorizes the Commission to negotiate agreements with third countries and in particular with those European countries having concluded framework agreements for scientific and technical cooperation with the Community with a view to associating them wholly or partly with the programme;Whereas by Decision 87/177/EEC (5), the Council approved the conclusion on behalf of the European Economic Community of the Framework Agreement for scientific and technical cooperation between the European Communities and, among others, the Swiss Confederation;Whereas the Cooperation Agreement between the European Economic Community and the Swiss Confederation on a European Stimulation Plan for Economic Science (SPES) should be approved,HAS DECIDED AS FOLLOWS: Article 1The Cooperation Agreement between the European Economic Community and the Swiss Confederation on a European Stimulation Plan for Economic Science (SPES) is hereby approved on behalf of the Community.The text of the Agreement is attached to this Decision. Article 2The President of the Council shall carry out the notification as provided for in Article 10 of the Agreement.Done at Brussels, 25 February 1991.For the CouncilThe PresidentJ.-C. JUNCKER(1) OJ N ° C 148, 16. 6. 1990, p. 25.(2) OJ N ° C 284, 12. 11. 1990, p. 75 and Decision of 24 January 1991 (not yet published in the Official Journal).(3) OJ N ° C 31, 6. 2. 1991, p. 37.(4) OJ N ° L 44, 16. 2. 1989, p. 43.(5) OJ N ° L 71, 14. 3. 1987, p. 29.